Case 9:18-cv-80176-BB Document 488-16 Entered on FLSD Docket 05/08/2020 Page 1 of 1

From: Dave Keim

Sent: 10/9/2010 12:31:14 AM
To:

 

 
  

 
    
      
 

ira kieiman Si
Steve Lec Si

Patrick Paige

Laura Poi? iE 80) Cresswell

Carter Conrad
imon Andreou
Subject: BBQ Crash and Burn

Well, I had been trying to organize BBQ so we could all hangout for a few hours on a Sunday, was trying
to shoot for the 24th. All I ran into was problem after problem.

Joseph S. Karp
Jody Tulotta |
Heather Lee

 
 

  
  

They have a huge patio here with a BBQ grill that they can cook for 60 people on.............. restricted
to hospital functions only.

They have a smaller BBQ that belongs to the PVA, but the PVA has to do all the cooking, and a bunch other
rules.

I offered to bring our own grill...... NOPE staff has to be on site and handle the equipment.
what a waste of a patio and grill!!
Anyone have any ideas feel free to speak up.

Dave

Respectfully,
Dave Kleiman - http://www .ComputerForensicExaminer.com - http://ww.DigitalForensicExpert. com

4371 Northlake Blvd #314

an

KIMON_00001013
